Citation Nr: 0412339	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  02-10 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of both knees.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic organic heart condition.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating action which 
determined that new and material evidence had not been 
submitted to reopen claims for service connection for 
arthritis of both knees and for a heart condition.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  In February 1978, the RO denied the veteran's claim of 
service connection for a heart condition and for arthritis of 
the knees.  This decision became final.  

3.  In June 1999, the Board determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection arthritis of both knees.  This is the last 
final denial on any basis for that issue.  

4.  Evidence submitted since the February 1978 RO 
determination and June 1999 Board decision is not, either 
alone or in connection with the other evidence of record 
assembled, so significant that it must be considered in order 
to fairly decide the merits of his claims.  


CONCLUSIONS OF LAW

1.  Evidence received since the final February 1978 
determination wherein the RO denied the claim of entitlement 
to service connection for a heart condition is not new and 
material, and the veteran's claim is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (2001).  

2.  Evidence received since the final June 1999 Board 
decision which denied reopening the claim of entitlement to 
service connection for arthritis of both knees is not new and 
material, and the veteran's claim is not reopened.  38 
U.S.C.A. §§ 5108, 7104(a) (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002) redefines the obligations of VA with 
respect to the duty to assist, including to obtain medical 
opinions where necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO provided this 
notice in a letter dated in October 2001.  

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant did not explicitly contain the 
"fourth element," the letter did tell him to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession. 

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim, but 
declined to specify a remedy were adequate notice was not 
provided prior to initial RO adjudication.  Pelegrini v. 
Principi, slip op. 8-9.  Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA has 
taken the position that Pelegrini is incorrect as it applies 
to cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  .  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994) (holding that a statute may produce a 
prohibited retroactive effect if it "impose[s] new duties 
with respect to transactions already completed" or 
"attaches new legal consequences to events completed before 
its enactment").

Without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has obtained all relevant treatment records.  These 
actions have complied with VA's duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A (West 
2002).  


New and Material Evidence

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. §§ 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100, 20.1103.  

Despite the finality of a prior final RO or Board decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  

For claims filed prior to August 29, 2001 (as in the present 
case), new and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

In addition, if a veteran served continuously for ninety (90) 
or more days on or after December 31, 1946, and arthritis 
became manifest to a degree of 10 percent or more within one 
year from the termination of such service, arthritis is 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Historically, the Board notes that service connection for a 
heart condition and for arthritis of both knees was initially 
denied in a February 1978 RO decision.  The veteran was 
notified in February 1978 correspondence and did not appeal.  
In September 1993, the veteran filed an application to reopen 
the previously denied claim for service connection for a 
bilateral knee disorder.  The RO determined in October 1994 
that new and material evidence had not been submitted to 
reopen the claim.  In March 1995, a hearing officer's 
decision found that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
bilateral knee condition.  The veteran appealed and in a 
November 1997 decision, the Board upheld the RO's 
determination and denied the veteran's attempt to reopen his 
claim for service connection for a bilateral knee disorder.  
Thereafter, the veteran appealed that determination to United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 1998 order, the Court vacated the Board's November 
1997 decision and remanded the case for consideration of the 
provisions of 38 C.F.R. § 3.156 (a) as held in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In a June 1999 decision, the 
Board determined that new and material evidence had not been 
submitted to reopen the claim for service connection for a 
bilateral knee disorder.  

In July 2001, the veteran filed an application to reopen the 
previously denied claims of service connection for arthritis 
of the knees and for a heart disorder.  With regard to the 
claim for service connection for a heart disorder, the last 
final disallowance of was the February 1978 RO decision.  As 
such, the Board will consider evidence submitted since this 
RO determination in order to determine whether that evidence 
is new and material to reopen the veteran's claim for service 
connection for that issue.  With regard to the claim for 
service connection for arthritis of the knees, the last final 
disallowance was the June 1999 Board decision.  

A.  Heart Disorder

When the RO denied the claim for service connection for a 
heart disorder in February 1978, it considered the service 
medical records which showed that the veteran had a history 
of chest pain and a heart murmur.  It was noted at that time 
that his symptoms were not of cardiac origin and that he was 
possibly a malingerer.  No chronic cardiovascular condition 
was diagnosed.  A September 1977 VA examination report noted 
that a heart murmur was not found.  Barlow's syndrome was 
suspected.  A December 1977 VA hospital summary noted that no 
evidence of heart disease was shown.  It was noted that the 
veteran had a benign, functional flow murmur of no 
pathological significance.  No mitral valve prolapse was 
shown.  

The evidence submitted since the February 1978 includes VA 
medical records dated from April 1997 to August 2003 which 
show treatment for a variety of disorders, including 
hypertension.  Private medical records dated from June 2001 
to November 2002 reflect treatment for liver problems and 
hypertension.  A June 2001 echocardiogram revealed a 
diagnostic assessment of mild mitral regurgitation and mild 
tricuspid regurgitation.  No related heart disease was 
diagnosed.  A systolic heart murmur was clinically noted on a 
June 2001 treatment record.  

With regard to the evidence submitted since the February 1978 
RO decision, the Board finds that, to the extent that it 
included duplicative post-service medical records, these 
redundant documents cannot constitute new evidence.  

The additional, non-duplicative medical records from the VA 
and private doctors, dated from 1997, show treatment for 
hypertension and other unrelated medical conditions, many 
years after service.  

It was previously known that the veteran had a history of a 
heart murmur at the time of the February 1978 RO decision.  
However, in this case it is noted that such was of no 
pathological significance and no chronic organic heart 
disease has been found.  Hypertension was diagnosed many 
years after the veteran's discharge from active duty and 
there is no competent evidence linking such disorder to 
service.  

Thus, these additional medical records are cumulative, not 
new, evidence.  They are also not material evidence, as they 
do not serve to link any claimed heart disease to a disease 
or injury incurred in service, and the records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156(a).  

B.  Arthritis of both knees

As noted earlier, service connection for arthritis of the 
knees was initially denied in a February 1978 RO decision.  
At that time, the RO noted that while service medical records 
reflected treatment for bilateral knee discomfort, including 
aspiration of the knees, there were no clinical findings on 
examination which reflected any chronic bilateral knee 
pathology for which service connection could be established.  
The last final decision on any basis pertaining to a 
bilateral knee disorder was the June 1999 Board decision 
which essentially found that no new and material evidence had 
been submitted and the claim was not reopened.  

At that time, the Board noted that no orthopedic pathology 
was noted on clinical evaluation of the knees during service.  
An X-ray of the knees during service was interpreted to be 
negative.  In March 1977, the veteran's complaints of knee 
pain were indicated by his physicians to have a possible 
psychological component in view of the recent negative 
clinical findings.  

Additional evidence before the Board at the time of the June 
1999 decision included post-service VA and private clinical 
data.  The VA clinical data included a copy of a September 
1977 VA examination which noted that arthritis of both knees 
was not found.  During a period of VA hospitalization in 
December 1977, the veteran voiced further complaints of knee 
pain.  Ward physicians and an orthopedic consultant could 
find no evidence of any joint disease.  

Also of record at that time were private clinical records 
including an August 1994 record, which reflected no effusion 
and a full range of motion.  The diagnostic impression 
included hip and knee pain, bilaterally.  The examiner 
indicated that the veteran's pain was from his hip and was 
referred to his knees.  

Additional evidence considered at the time of the June 1999 
Board decision included private treatment records showing 
recent evaluation of the veteran's complaints of knee pain as 
well as other complaints.  The Board also considered the 
veteran's testimony during personal hearings conducted in 
February 1995 and January 1997 which essentially reiterate 
the veteran's assertions that he had knee problems that began 
during service.  

At that time, the Board determined that such evidence was 
cumulative of previously considered evidence and thus, was 
not new evidence.  In particular, it was noted that the 
clinical evidence did not contain any medical showing or 
opinion that the veteran currently had bilateral knee 
pathology, stemming from events in service.  The Board 
concluded that new and material evidence was not received to 
reopen a claim for service connection for arthritis of the 
knees and the appeal was denied.  

Evidence submitted since the June 1999 Board decision 
includes VA medical records which reflect that the veteran 
was seen with a variety of orthopedic complaints, including 
knee pain.  Diagnoses included degenerative joint disease of 
the knees.  Private treatment records note diagnostic 
assessments including non-specific arthalgias and chronic leg 
pain.  Also submitted were records from the Social Security 
Administration (SSA) showing that the veteran was entitled to 
disability benefits primarily due to severe fibromyalgia, 
degenerative disc disease and Hepatitis B and C infections.  

In this regard, the Board notes that the medical evidence 
submitted since the June 1999 decision, is new in the sense 
that it was not previously in the case file.  It is not, 
however, material, because they are cumulative of the 
evidence already of record and does not provide any medical 
evidence of linkage between the a current knee disorder and 
the veteran's military service.  38 C.F.R. § 3.156 (2001).  

In light of the absence of a medical opinion that the 
veteran's knee disorder is related to his military service, 
the evidence provided is merely cumulative with that already 
of record, and it is not so significant that it must be 
considered in order to fairly decide the merits of his claim.  



ORDER

New and material evidence to reopen the veteran's claim for 
service connection for arthritis of both knees has not been 
submitted.  

New and material evidence to reopen the veteran's claim for 
service connection for a heart disorder has not been 
submitted.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



